Citation Nr: 0328339	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for neuropsychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen claim of service connection for a nervous condition, 
personality disorder, had not been received.  

In a May 2001 decision, the Board resolved certain other 
issues on appeal.  The issue on the front page of this 
decision is the only one in appellate status.  


REMAND

The veteran underwent a psychological assessment by a private 
examiner in November 2002.  In February 2003, he was afforded 
a VA psychiatric examination.  Neither of these examination 
reports has been reviewed by the agency of original 
jurisdiction (AOJ).  Accordingly, the AOJ should review the 
new evidence in conjunction with the veteran's claim of 
service connection prior to appellate review.  

In this case, the veteran was issued a VCAA letter in July 
2001.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. 

3.  The recent VA examinations do not 
disclose the qualifications of any of the 
examiners.  The AOJ should establish the 
qualifications (titles) of the VA 
examiners.

4.  Upon completion of the requested 
actions, the issue of service connection 
for a neuropsychiatric disorder should be 
readjudicated.  Thereafter, if the claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case which addressed the November 
2002 private examiner report and the 
February 2003 VA examination report.  

If upon completion of the requested actions, either issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


